Citation Nr: 1115242	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left eye disability secondary to open angle glaucoma.  

2.  Entitlement to an evaluation in excess of 10 percent for open angle glaucoma of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had 20 years of active service, dating from May 1953 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the time of the Veteran's claim, his disability was characterized as bilateral open angle glaucoma.  During the course of his appeal, a July 2010 rating decision established a separate 30 percent evaluation for the Veteran's left eye disability.  The open angle glaucoma of the right eye continued to be evaluated as 10 percent disabling.  

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the July 2010 rating decision awarded less than a 100 percent rating, the evaluations for both eyes remain on appeal.  This was acknowledged by the August 2010 VA Form 8 that certified the Veteran's appeals to the Board.  In addition, a March 2011 letter from the Veteran confirmed that he wishes to appeal the evaluation of both eyes.  Therefore, the appeals are characterized as listed on the first page of this decision.  The Veteran has also been assigned special monthly compensation for the loss of use of the left eye.  This is a complete grant of all benefits as to that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's vision is correctable to 20/20 for the right eye and light perception only in the left eye. 

2.  The Veteran requires continuous medication for his eyes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a left eye disability secondary to open angle glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. § 4.84a, Code 6070 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Code 6064 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for open angle glaucoma of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Code 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Code 6013 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and the first three Dingess elements are substantiated.  Further notice in this regard is not required.  Furthermore, the Veteran was provided with VCAA notification in an October 2008 letter that explained the rating criteria for the Veteran's disability.  This notice was not received by the Veteran until after the initial adjudication of his claim.  However, this does not result in any harm to the Veteran's claim, as it was readjudicated at the RO subsequent to his receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Veteran has not received notice regarding the assignment of effective dates.  The Board finds that this oversight amounts to harmless error.  The Veteran was assigned an effective date from the date of his claim when the July 2010 rating decision assigned separate evaluations for his eye disability.  His remaining claims will be denied, and additional effective date will not be assigned.  Therefore, the Board can proceed with the adjudication of the Veteran's appeal without fear of harm to his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board concludes that the duty to assist has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a VA examination of his eyes.  In addition, all identified records that are available have been obtained.  The transcript of the Veteran's March 2009 hearing is in the claims folder.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the evaluations assigned to each of his eye disabilities are inadequate to reflect the impairment that results.  He states that his left eye is basically blind, and can only perceive light under examination. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the record shows that entitlement to service connection for bilateral open angle glaucoma was established in a February 1974 rating decision.  A 10 percent evaluation was assigned for this disability.  This remained in effect until the course of the current claim, when a July 2010 rating decision assigned a separate 30 percent evaluation for light perception only of the left eye, secondary to open angle glaucoma, and a 10 percent evaluation for open angle glaucoma of the right eye was continued.  Entitlement to special monthly compensation based on loss of use of one eye was also granted in this rating decision.  

The Board notes that the Veteran's bilateral glaucoma were originally evaluated under 38 C.F.R. § 4.84a, Code 6013, which was the rating code for simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Code 6013 (2008). 

The rating criteria for the eyes were changed on December 10, 2008.  However, the July 2010 rating decision utilized the criteria applicable to the Veteran's impairment of visual acuity that were in effect prior to December 10, 2008 in order to assign the separate evaluation for the Veteran's left eye disability.  Under these criteria, a 30 percent rating was applicable when the Veteran is blind in one eye, having only light perception, but has 20/40 vision in the other eye.  38 C.F.R. § 4.84a, diagnostic code 6070 (2008).  Visual acuity is rated based upon the best distant vision corrected by glasses except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75.  Under the criteria then in effect, combined ratings for disabilities of the same eye could not exceed the amount for total loss of vision of that eye unless there was anatomical loss of the eye or a serious cosmetic defect in addition to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Thus, for the left eye, the Veteran has the highest available schedular rating for loss of vision in one eye only under the pre-December 10, 2008 criteria.

Pursuant to the new rating criteria, open angle glaucoma continues to evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79 Code 6013.  

The new rating criteria also provides that the highest schedular rating for blindness in one eye having only light perception when the other eye has visual acuity of 20/40 or better is 30 percent.  38 C.F.R. § 4.79, diagnostic code 6064.  

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOGCPREC 3-2000.

The evidence includes private treatment records dated December 2000.  These records show that the visual acuity of the right eye was 20/20.  The left eye had visual acuity of 20/200.  

The record also includes VA treatment records dated March 2008 to May 2008. 

The Veteran underwent a VA eye examination in June 2008.  The claims folder was available and reviewed.  He had undergone combined trabeculectomy and cataract extraction in the right eye in 2006 and in the left eye in 2007.  A macula-off retinal detachment was diagnosed in March 2008, and the Veteran underwent pars plano vitrectomy endolaser air-gas-fluid exchange in April 2008.  Currently, the Veteran reported that he could not see out of his left eye.  He was using medications in both eyes.  On examination, the right eye was 20/20 and the left eye was light perception only at distance.  Near version was again 20/20 for the right eye and light perception only for the left.  It was not changed with correction.  The impression was that the Veteran was blind in the left eye due to retinal detachment.  This was not a complication of primary open angle glaucoma, but it may have been a late complication of the trabeculectomy/cataract surgery, and the trabeculectomy was performed because the glaucoma was not controlled on topical anti-glaucoma medications.  The impression was also primary open angle glaucoma bilaterally, with the intraocular pressures still not controlled bilaterally, and a best corrected vision of 20/20 for the right eye and light perception for the left eye.  

A letter from the Veteran's private doctor was received in June 2008.  This letter states that the Veteran presented to him in October 2006.  The visual acuity of the right eye had been 20/40 at that time, but decreased to 20/100.  In March 2007, the Veteran began to complain that his vision was blurry.  This was not improved with corrective lenses.  A combined cataract and glaucoma surgery was performed in April 2007.  Vision following surgery was 20/30.  This was unchanged until December 2007, when he presented with a sudden onset of blurry vision, and his acuity dropped down to 20/200 in the left eye.  On examination, the findings included retinal elevation.  The examiner stated that it was unlikely that the retinal detachment was directly the result of the eye surgery, as it occurred over eight months later.  

A July 2008 letter from a second private doctor notes that the Veteran had been seen for a second opinion regarding his detached retina.  The examination with correction showed that visual acuity was 20/20 for the right eye and hand motions only for the left eye.  This letter was accompanied by the clinical notes from the doctor's examination. 

A September 2008 letter from the Veteran's private doctor indicates that the Veteran was examined that same month.  On examination, his vision was 20/20 in the right eye and light perception in the left eye.  The pressures were 15 in the right eye and 4 in the left eye.  Visual field examination had revealed defects of the left eye.  The doctor stated that he suspected that the Veteran's diminished vision was due to advanced and progressive glaucoma prior to the retinal detachment.  He suspected that the Veteran had lost a majority of his vision due to slowly progressive glaucoma prior to the recent retinal detachment in March 2008, and this was substantiated by the dense arcuate defects in the visual field of the eye prior to the retinal detachment.  

In a January 2009 letter, the Veteran's private doctor repeated the Veteran's medical history.  A January 2009 examination found that the Veteran's visual acuity continued to be 20/20 in the right eye and hand motion in the left eye.  There was little visual potential in the left eye.  The retinal detachment had affected his central vision and the glaucoma had already destroyed the majority of the peripheral vision in that eye.  

The Veteran underwent an additional VA eye examination in May 2010.  The examiner recounted the Veteran's history in the report.  On examination, the right eye had a visual acuity of 20/20 and the left eye had visual acuity of light perception at distance with correction.  Ocular motilities are full and extensive in both eyes.  Finger counting was full and extensive in the right eye and unable to be tested in the left eye.  The impression was that the Veteran's light perception in the left eye was most likely caused by or a result of the combined phaco/trabeculectomy procedure performed in the interest of treating his glaucoma.  He continued to have moderate glaucoma in the right eye that might need further intraocular pressure lowering measures.  The Veteran was correctable to 20/20 in the right eye and light perception in the left eye for distance and near. 

In this case, neither the old nor the new criteria permit an evaluation of more than 30 percent for the Veteran's left eye disability.  Under both the old and new criteria, 30 percent is the highest available rating for loss of vision in only one eye absent the existence of a cosmetic defect or anatomical loss of the eye.  The Board reviewed the evidence in the claims file, including the Veteran's treatment records and the reports of multiple VA examinations of the Veteran's eyes.  The best corrected visual acuity of the Veteran's right eye has consistently been recorded as 20/20 or better.  Although the Veteran now has only light perception in his left eye, this is encompassed in the criteria for the 30 percent rating presently in effect.  See 38 C.F.R. § 4.84a, Code 6070 (2008); 38 C.F.R. § 4.79, Code 6064 (2010).  Therefore, entitlement to an increased evaluation for the Veteran's left eye is not warranted.  

As for the right eye, a continuation of the 10 percent evaluation is assigned under both the old and new criteria.  The visual acuity of the right eye has consistently been correctable to 20/20 for both distance and near vision.  None of the examinations have identified a visual field defect for the right eye.  However, a 10 percent evaluation is assigned if continuous medication is required, which the evidence shows is necessary in this case.  Therefore, an increased evaluation is also not warranted for the Veteran's open angle glaucoma of the right eye.  38 C.F.R. § 4.84a, Code 6013 (2008); 38 C.F.R. § 4.79, Code 6013 (2010).  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected eye disabilities presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  All of the symptoms reported by the Veteran are contemplated by the rating code.  He has not missed work or been hospitalized for his disabilities.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for a left eye disability secondary to open angle glaucoma is denied. 

Entitlement to an evaluation in excess of 10 percent for open angle glaucoma of the right eye is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


